— In a medical malpractice action, plaintiffs appeal from so much of an order of the *651Supreme Court, Queens County, dated January 9, 1979, as denied their motion insofar as it failed to strike certain items from the respondent’s demand for a bill of particulars. Order reversed insofar as appealed from and plaintiffs’ motion to strike is granted as to Items Nos. 2 (a through i), 4, 10 and 25. Plaintiffs shall serve a bill of particulars upon the respondent within 20 days after service upon them of a copy of the order to be made hereon together with notice of entry thereof. Plaintiffs are awarded $50 costs and disbursements. The items which have been stricken request information which is not expressly authorized by CPLR 3043 and much of this matter is irrelevant and evidentiary in nature and beyond the scope of a bill of particulars (see Johnson v Charow, 63 AD2d 668; Kenler v Weissbach, 61 AD2d 976). Lazer, J. P., Gulotta, Cohalan and Margett, JJ., concur.